Citation Nr: 1140909	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  10-08 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the Veteran is competent to handle the disbursement of his funds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from September 1976 to February 1979.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

When submitting his March 2010 substantive appeal (on VA Form 9), the Veteran initially requested a hearing before a Veterans Law Judge (VLJ) of the Board in Washington, D.C. (Board hearing).  

Since then, he has requested a hearing before the Board at the local RO using videoconferencing technology (videoconference hearing).  So the Veteran must be scheduled for a videoconference hearing there before deciding his appeal.  38 C.F.R. §§ 20.700 (2010).


Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing before a Veterans Law Judge of the Board at the earliest opportunity.  Notify the Veteran and his representative of the date, time and location of this hearing.  Put a copy of this letter in the claims file.  If the Veteran changes his mind and elects not to have this hearing, or fails to report for this hearing on the date it is scheduled, also document this in the claims file. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


